GLD-149                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-4234
                                       ___________

                                LUTHER S. RYALS, JR.,
                                             Appellant

                                             v.

 MONTGOMERY COUNTY; MONTGOMERY COUNTY DISTRICT ATTORNEY;
  POTTSTOWN POLICE DEPARTMENT; DOUGLAS B. BREIDENBACH, JR.
             ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 2:12-cv-05439)
                     District Judge: Honorable Lawrence F. Stengel
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 7, 2013

            Before: FUENTES, FISHER and GREENBERG, Circuit Judges

                             (Opinion filed: March 15, 2013)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Luther Ryals, Jr., a Pennsylvania state prisoner, appeals the dismissal of his

complaint by the United States District Court for the Eastern District of Pennsylvania.
                                             1
Because the appeal does not present a substantial question, we will summarily affirm the

judgment of the District Court. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                             I.

       On September 10, 2008, the Pottstown Police Department arrested Ryals on

various drug-related charges. According to Ryals, the magistrate‟s signature on the

Affidavit of Probable Cause attached to the criminal complaint against him was forged by

Detective Edward Kropp of the Pottstown Police Department. Ryals alleged in a 42

U.S.C. § 1983 complaint that he informed his attorney, Douglas B. Breidenbach, Jr., of

the alleged forgery before trial commenced on July 28, 2010. For relief, Ryals requested

that his sentence be vacated, that he receive $10 million in damages, that Detective Kropp

be dismissed from the police force, and that his lawyer be suspended from practicing law

for six to 12 months.1 The District Court dismissed his complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B). Ryals then timely filed this appeal.

                                            II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 and exercise

plenary review over the District Court‟s dismissal order. See Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000). The legal standard for dismissing a complaint for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a


       1
         We agree with the District Court that Ryals‟ request that his sentence be vacated
is not cognizable under § 1983 and must be asserted in a habeas corpus petition pursuant
to 28 U.S.C. § 2254. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).


                                             2
complaint pursuant to Fed. R. Civ. P. 12(b)(6). To survive dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to „state a claim to relief that is

plausible on its face.‟” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). We may summarily affirm on

any basis supported by the record. Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011)

(per curiam).

                                              III.

       The District Court properly dismissed Ryals‟ complaint.2 Ryals‟ false arrest and

imprisonment claims are governed by the two-year limitations period found in 42 Pa.

Cons. Stat. § 5524(2). See Knoll v. Springfield Twp. Sch. Dist., 763 F.2d 584, 585 (3d

Cir. 1985). However, under federal law, § 1983 claims accrue “when the plaintiff has a

complete and present cause of action.” Wallace v. Kato, 549 U.S. 384, 388 (2007)

(citations omitted). Ryals‟ false arrest and imprisonment claims accrued when he became

“detained pursuant to legal process.” Id. at 397. Even if Ryals was not aware of the

alleged forgery on September 10, 2008 (the date of his arrest), his complaint and attached

exhibits indisputably show that he was fully aware of his claim by mid-July 2010.

However, Ryals did not file his complaint until September 2012. This was too late.




       2
         We agree with the District Court‟s generous construction of Ryals‟ complaint as
alleging claims of false arrest, false imprisonment, malicious prosecution, and due
process violations. See Haines v. Kerner, 404 U.S. 519, 520 (1972).


                                                3
       Furthermore, we see no reason to toll the statute of limitations. Unless

inconsistent with federal law, state law governs the issue of whether a limitations period

should be tolled. See Dique v. N.J. State Police, 603 F.3d 181, 185 (3d Cir. 1989). In

Pennsylvania, the statute of limitations may be tolled by the discovery rule, which applies

when an injury or its cause was not known or reasonably knowable “despite the exercise

of due diligence.” Mest v. Cabot Corp., 449 F.3d 502, 510 (3d Cir. 2006) (quoting

Pocono Int‟l Raceway v. Pocono Produce, Inc., 468 A.2d 468, 471 (Pa. 1983)). In his

notice of appeal, Ryals asserts that he did not know of the alleged forgery until July 12,

2011, when a handwriting examiner agreed that the signature did not appear to be

authentic. However, his argument is belied by his complaint‟s exhibits, which indicate

that he wrote to his attorney regarding the possible forgery in July 2010. Accordingly,

the examiner‟s report does not provide a basis for tolling based upon the discovery rule.3

                                            IV.

       For the foregoing reasons, no substantial question is presented and we will affirm

the judgment of the District Court. See 3d Cir. L.A.R 27.4; I.O.P. 10.6.




       3
         The District Court also properly dismissed Ryals‟ malicious prosecution and due
process claims. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Furthermore, the
District Court did not commit reversible error when it dismissed Ryals‟ complaint
without offering leave to amend. We do not see how any amendment to his complaint
would save his claims. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir.
2002).


                                             4